DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gai et al. (US 2021/0201790), hereinafter Gai in view of Nie (US 2018/0211600) and further in view of Feng et al. (US 2019/0164476), hereinafter Feng.
	In reference to claim 1, Gai discloses in Fig. 6 display device comprising:
	an organic light-emitting diode (EL) including a first electrode (anode electrode);

	a driving transistor (T1) electrically coupled between the first electrode of the organic light emitting diode and a driving voltage line (VDD), the driving transistor including a second node (N2), a first gate node (N1), and a second gate node (N3);
	a first transistor (T2) electrically coupled between the first gate node (N1) of the driving transistor and a data line (Vdata);
	a second transistor (T3)  electrically coupled to a sensing line (Vsense);
	a first storage capacitor (C1) electrically coupled between the first gate node (N1) and the second node (N2) of the driving transistor (T1);
	a third transistor (T5) electrically coupled between the driving voltage line (Vdd) and the driving transistor (T1);
	a fourth transistor (T4) electrically coupled to the second gate node (N3) of the driving transistor, the fourth transistor including a second node (N3); and
	a second storage capacitor (C2) electrically coupled between the second gate node (N3) and a node (upper node) of the driving transistor.
	Gai does not disclose the fourth transistor (T4) electrically coupled between the third transistor (T5) and the second gate of the driving transistor (T1).
	In the same field of endeavor, Nie discloses in Fig. 1, a transistor (T5) electrically coupled to a third transistor (T6) and second gate node  (TG) of the driving transistor (T1); paragraphs [67] and [71].
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gai in view of the teaching of Nie 
to provide a pixel circuit that can effectively compensate the threshold voltages of the driving TFT and the OLED, simplify the data signal, stabilize the current flowing through the OLED to ensure uniform light-emission of the OLED and improve display quality (see abstract).
	Gai as modified does not disclose the second storage capacitor (C2) electrically coupled between the second gate node (N3) and the second node (node of the Tdr) of the driving transistor.
	Feng discloses in Fig. 3, a pixel circuit (10) comprising a second storage capacitor (C1) electronically coupled between the second gate node (of DT) and a second node of the driving transistor (DT), and directly connected to the first electrode of the organic light emitting diode (OLED); (¶ [42-43]).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the second capacitor of Gai in view of the teaching of Feng so that the threshold voltage compensation for the dual gate driving transistor can be realized by the voltage stored in the second capacitor (C1) without writing data of the threshold voltage back (¶ [42]).

Claim(s) 7, 8, 14 and 17- 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gai, Nie and Feng in view of Kim (US 20200135091)
	In reference to claim 7, Gai as modified by Nie and Feng does not disclose a fifth transistor electrically coupled between the second node of the driving transistor and the first electrode of the organic light emitting diode.
	In the same field of endeavor, Kim discloses Fig. 8, a transistor (Tsw3) electronically coupled between the second node of the driving transistor (Tdr) and the first node, anode, of ELED to the organic light emitting diode . 
	It would have been obvious for one of ordinary skill in the art before the effective   filling date of the claimed invention to have modified the second capacitor of Gai modified in view of the teaching of Kim for providing a pixel having an internal compensation circuit capable of compensation a threshold voltage of a driving transistor without loss of a data voltage (¶ [11]).
	In reference to claim 8, Kim discloses a transistor (Tsw4) electronically coupled between the second node of the driving transistor (Tdr) and the data line (DLj), wherein the gate node of the transistor (Tsw4) is commonly connected to the gate node of the first transistor (Tsw1). 
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to provide electronically coupled between the second node of the driving transistor (Tdr) and the data line (DLj), wherein the gate node of the sixth transistor is commonly connected to the gate node of the first transistor.
	In reference to claim 14, Gai discloses display device in Fig. 6 comprising:
	an organic light-emitting diode (LED);
	a driving voltage line (line connected to VDD) configured to supply a driving voltage (VDD);
	a data line (line connected to Vdata) configured to supply a data value;
	a driving transistor (T1)  including a first gate node (N1), a second gate node (N3), a first electrode (electrode connected to LED), and a second electrode (electrode connected to VDD), the driving transistor (T1) coupled between the organic light emitting diode (LED) and the driving voltage line (line connected to VDD);
	a first transistor (T2) coupled between the first gate node (N1) of the driving transistor and the data line (Vdata line);
	a first storage capacitor (C1) coupled to the first gate node (N1) of the driving transistor (T1);
	a third transistor (T5) coupled between the driving voltage line (VDD line) and the second electrode of the driving transistor;
	a fourth transistor (T4) coupled to the second gate node (N3) of the driving transistor (T1);
	a second storage capacitor (C2) coupled between the second gate node (N3) and the first electrode of the driving transistor.
	Gai does not disclose the fourth transistor (T4) electrically coupled to the second electrode of the driving transistor (T1).
	In the same field of endeavor, Nie discloses in Fig. 1, a transistor (T5) electrically coupled to a second electrode (C) and second gate node (B) of the driving transistor (T1); paragraphs [67] and [71].
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gai in view of the teaching of Nie 
to provide a pixel circuit that can effectively compensate the threshold voltages of the driving TFT and the OLED, simplify the data signal, stabilize the current flowing through the OLED to ensure uniform light-emission of the OLED and improve display quality.
	Gai as modified does not disclose a second storage capacitor (C2) electrically coupled between the second gate node (N3) and the second node (node of the Tdr) of the driving transistor, and directly connected to the first electrode of the organic light emitting diode.
	Feng discloses in Fig. 3, a pixel circuit (10) comprising a second storage capacitor (C1) electronically coupled between a second gate node and a second node of the driving transistor (DRT), and directly connected to the first electrode of the organic light emitting diode (OLED); ¶ [42-43].
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the second capacitor of Gai in view of the teaching of Feng so that the threshold voltage compensation for the dual gate driving transistor can be realized by the voltage stored in the second capacitor (C1) without writing data of the threshold voltage back (¶ [42]).
	Gai as modified of Nie and Feng does not disclose a sensing line configured to supply an initialize voltage.
	In the same field of endeavor, Kim discloses in Fig. 8, a pixel circuit comprising and a sensing line (line connected to Vini for Tsw2) configured to supply a initialize voltage (Vini); ¶ [123].
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to provide the sensing line and to have modified the second capacitor of Gai modified in view of the teaching of Kim for providing a pixel having an internal compensation circuit capable of compensation a threshold voltage of a driving transistor without loss of a data voltage (¶ [11]).
	In reference to claim 17, Kim discloses in Fig. 8, transistor (Tsw3) couple between the first electrode of the driving transistor (Tdr) and the light emitting diode (ELD); and Gai discloses in Fig. 6, the first storage capacitor (C1) is coupled to the first gate node (BG) and the first electrode of the driving transistor (electrode  of T1 connected to LED). 
	In reference to claim 18, Kim discloses in Fig. 8, a transistor (Tsw3) coupled between the first electrode of the driving transistor (Tdr) and the light emitting diode (ELD); and Gai discloses in Fig. 6, a first storage capacitor (C1) coupled to the first gate node (N1) and second transistor (T3).
	In reference to claim 19, Kim discloses in Figs. 10A and 10B a transistor (Tsw4) coupled between the first electrode (drain electrode) of the driving transistor (Tdr) and the data line (DLj),
	wherein the first transistor (Tsw1) includes a gate node (node of Tsw1 connected to Spa) configured to switch the first transistor (Tsw1) on and off and a transistor (Tsw4) includes a gate node (node of Tsw4 connected to Spa) configured to switch the transistor (Tsw4) on and off, and
	wherein the gate electrode of the first transistor (Tsw1) and the gate node of the  transistor (Tsw4)  transistor are commonly connected (to Spa) (paragraphs [144-146]).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gai in view of the teaching of Kim as rationale in claim 17.
Response to Arguments
Applicant’s arguments filed on September 12, 2022 are fully consider but they are related to amended claim(s) 1 and 14, and therefore, are moot in view of  the new ground of rejection as presented above.

Allowable Subject Matter
Claims 10-13 are allowed and Claims 2-6, 9, 15-16, and 20  as indicated in the Previous Office Action mailed on June 15, 2022.
	
	Conclusion
The prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Zhu et al. (US 2018/0190194) discloses a pixel circuit for an organic light-emitting diode in Fig. 5 comprising and organic light emitting diode (OLED) a driving transistor (DT1) coupled between anode electrode of the OLED and a driving voltage lines VDD, the driving transistor including a second node (N2), a first gate node (N1) and a second gate node (N2), and first to fourth transistors (T1-T4).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUC Q DINH/Primary Examiner, Art Unit 2692